Exhibit 4.5 [Form of Warrant Agreement] WARRANT AGREEMENT by and between OPEN ACQUISITIONCORP. and CONTINENTAL STOCK TRANSFER& TRUST COMPANY Dated as [], 2008 TABLE OF CONTENTS Page ARTICLE I APPOINTMENT OF WARRANT AGENT 2 ARTICLE II WARRANTS 2 2.1 Form of Warrant 2 2.2 Effect of Countersignature 2 2.3 Registration 2 2.4 Detachability of Warrants 3 2.5 Private Warrants 4 ARTICLE III TERMS AND EXERCISE OF WARRANTS 5 3.1 Warrant Price 5 3.2 Duration of Warrants 5 3.3 Exercise of Warrants 6 3.4 No Cash Settlement 9 ARTICLE IV ADJUSTMENTS 9 4.1 Stock Dividends; Split-Ups 9 4.2 Aggregation of Shares 10 4.3 Adjustments in Warrant Price 10 4.4 Replacement of Securities upon Reorganization, etc. 10 4.5 Extraordinary Dividends 10 4.6 Notices of Changes in Warrant 11 4.7 No Fractional Shares 11 4.8 Form of Warrant 11 4.9 Notice of Certain Transactions 11 ARTICLE V TRANSFER AND EXCHANGE OF WARRANTS 12 5.1 Transfer of Warrants 12 5.2 Registration of Transfer 12 5.3 Procedure for Surrender of Warrants 12 5.4 Fractional Warrants 13 5.5 Service Charges 13 5.6 Warrant Execution and Countersignature 13 ARTICLE VI REDEMPTION 13 6.1 Redemption 14 6.2 Date Fixed for, and Notice of, Redemption 14 6.3 Exercise After Notice of Redemption 14 6.4 Outstanding Warrants Only 14 i TABLE OF CONTENTS (Continued) Page ARTICLE VII OTHER PROVISIONS RELATING TO RIGHTS OF HOLDERS OF WARRANTS 14 7.1 No Rights as Stockholder 14 7.2 Lost, Stolen, Mutilated, or Destroyed Warrants 15 7.3 Reservation of Common Stock 15 7.4 Registration of Common Stock 15 ARTICLE VIII CONCERNING THE WARRANT AGENT AND OTHER MATTERS 15 8.1 Payment of Taxes 15 8.2 Resignation, Consolidation, or Merger of Warrant Agent 15 8.3 Fees and Expenses of Warrant Agent 16 8.4 Liability of Warrant Agent 17 8.5 Acceptance of Agency 17 8.6 Waiver 18 ARTICLE IX MISCELLANEOUS PROVISIONS 18 9.1 Successors 18 9.2 Notices 18 9.3 Applicable Law 18 9.4 Persons Having Rights under this Agreement 19 9.5 Examination of the Warrant Agreement 19 9.6 Counterparts 19 9.7 Effect of Headings 19 9.8 Amendments 19 9.9 Severability 20 9.10 Entire Agreement 20 ii Table of Contents WARRANT AGREEMENT This WARRANT AGREEMENT (this “Agreement”) is made as of [], 2008, by and between Open Acquisition Corp., a Delaware corporation (the “Company”), and Continental Stock Transfer & Trust Company, a NewYork corporation, as warrant agent (the “Warrant Agent”). WHEREAS, in connection with its formation, the Company has issued and sold to Open Acq, LLC, a Delaware limited liability company (the “Sponsor”), an aggregate of 3,593,750 units (the “Sponsor Units”), each consisting of one share of common stock, par value $0.0001 per share, of the Company (“Common Stock”) and one warrant entitling the holder thereof to purchase one share of Common Stock for $7.50, subject to adjustment (such warrants, the “Initial Sponsor Warrants”); WHEREAS, the Sponsor is the Registered Holder of a majority of the outstanding Warrants and has consented to the amendments reflected in this Agreement on the signature page hereto; WHEREAS, the Company has filed a registration statement (the “Registration Statement”) on Form S-1 under the Securities Act of 1933, as amended (the “Securities Act”) with the Securities and Exchange Commission in connection with an initial public offering (the “Initial Public Offering”) of 12,500,000 units (or up to 14,375,000 units if and to the extent that the underwriters exercise their over-allotment option) (the “Public Units”), each consisting of one share of Common Stock and one warrant entitling the holder thereof to purchase one share of Common Stock for $7.50, subject to adjustment as described herein (such warrants, the “Public Warrants”); WHEREAS, the Sponsor has agreed to purchase from the Company an aggregate of 3,500,000 additional warrants at a price of $1.00 per warrant in a private placement that will occur immediately prior to the Initial Public Offering, each such Warrant entitling the holder thereof to purchase one share of Common Stock for $7.50, subject to adjustment as described herein (such warrants, the “Sponsor Warrants” and together with the Initial Sponsor Warrants, the “Private Warrants”); WHEREAS, the Company has agreed to sell to the Underwriters for $100, as additional compensation, an option to purchase up to a total of 625,000 units at $12.00 per unit (the “Underwriter Units”), commencing on the later of the consummation of a Business Combination and one year from the date of the final prospectus that forms a part of the Registration Statement (the “Prospectus”) and expiring five years from the date of the Prospectus, and the warrants included in the option have an exercise price of $9.00 (the “Underwriters’ Warrants” and, together with the Public Warrants and the Private Warrants, the “Warrant(s)”); WHEREAS, the Company desires the Warrant Agent to act on behalf of the Company, and the Warrant Agent is willing to so act, in connection with the issuance, registration, transfer, exchange, redemption, exercise and cancellation of the Warrants; 1 Table of Contents WHEREAS, the Company desires to provide for the form and provisions of the Warrants, the terms upon which they shall be issued and exercised, and the respective rights, limitation of rights, and immunities of the Company, the Warrant Agent, and the holders of the Warrants; and WHEREAS, all acts and things have been done and performed that are necessary to make the Warrants, when executed on behalf of the Company and countersigned by or on behalf of the Warrant Agent, as provided herein, the valid, binding and legal obligations of the Company, and to authorize the execution and delivery of this Agreement; NOW, THEREFORE, in consideration of the mutual agreements herein contained, the parties hereto agree as follows: ARTICLE I APPOINTMENT OF WARRANT AGENT The Company hereby appoints the Warrant Agent to act as agent for the Company for the Warrants, and the Warrant Agent hereby accepts such appointment and agrees to perform the same in accordance with the terms and conditions set forth in this Agreement. ARTICLE II WARRANTS 2.1Form of Warrant.Each Public Warrant shall be issued in registered form only in substantially the form of ExhibitA hereto, eachPrivate Warrant shall be issued in registered form only in substantially the form of ExhibitB hereto, eachUnderwriters’ Warrant shall be issued in registered form only in substantially the form of ExhibitC hereto, the provisions of which exhibits are incorporated herein.Each Warrant shall be signed by, or bear the facsimile signature of, any one of the Chairman of the Board of Directors, the Vice Chairman, President, Chief Financial Officer, Treasurer, Chief Legal Officer, Secretary or Assistant Secretary of the Company.In the event the person whose facsimile signature has been placed upon any Warrant shall have ceased to serve in the capacity in which such person signed the Warrant before such Warrant is issued, it may be issued with the same effect as if he or she had not ceased to be such at the date of issuance. 2.2Effect of Countersignature.Unless and until countersigned by the Warrant Agent pursuant to this Agreement, a Warrant shall be invalid and of no effect and may not be exercised by the holder thereof. 2.3Registration. (a)Warrant Register.The
